Citation Nr: 0733067	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a throat/tonsil 
disorder.

2.  Entitlement to service connection for a sinus disorder, 
to include the loss of the sense of smell.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to June 
1986.  He had additional service in the Florida Army National 
Guard from 1986 to 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  In-service complaints of sore throat, nasal congestion, 
swollen tonsils, and cough are shown to have been acute and 
transitory, and resolved without objective residual 
pathology.

2.  Post-service evidence is negative for complaints related 
to a throat/tonsil or a sinus disorder for many years after 
military discharge.

3.  There is no medical evidence on file, which tends to 
establish a medical nexus between the veteran's military 
service and his post service complaints related to a 
throat/tonsil or sinus disorder.

4.  No disability manifested by loss of smell is currently 
shown by competent evidence.




CONCLUSIONS OF LAW

1.  A throat/tonsil disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

2.  A sinus disorder, to include loss of smell, was not 
incurred in or aggravated by the veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 
3.307.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In this case the veteran alleges that he suffers from a 
throat/tonsil disorder and a sinus disorder, to include the 
loss of the sense of smell, due to events that occurred 
during his military service.  In particular, the veteran 
alleges that he suffered from nose bleeds and developed a 
sinus disorder because of his exposure to wood treated with 
chemical preservatives.

The veteran's active duty service medical records (SMRs), for 
the period from September 1983 to June 1986, show that he was 
treated on several occasions for a runny nose, sore throat, 
nasal congestion, complaints of swollen tonsils, and a cough.  
His tonsils were found to be normal on examination and he was 
found to have a cold, viral syndrome, an upper respiratory 
infection or rule out pharyngitis on his several clinical 
visits.  A July 1985 physical examination reported that the 
veteran's mouth, throat, sinuses, and nose were normal.  

The veteran submitted copies of SMRs for his service in the 
Florida Army National Guard (FLARNG) in February 2001.  
Evidence of record shows that the veteran served in the 
National Guard from 1986 to 1993.  The SMRs covered a period 
from 1988 to 1992.  They do not reflect treatment for any 
nose or throat conditions.  A September 1990 retention 
physical examination was negative for any findings of a nose 
or throat condition.  There was no notation of the veteran 
having difficulty with the sense of smell.  The veteran did 
report a history of sinusitis on a medical history form dated 
in September 1990 but he did not report any treatment for 
sinusitis.

The veteran was afforded a VA examination in April 2003.  The 
examiner had no records to review prior to the examination.  
The veteran gave a history of exposure to wood preservatives 
on new wood in an ammunition storage facility.  The veteran 
reported being treated for sore throats and nose bleeds and 
recalled receiving medical attention, including Sudafed at 
least once in service.  The veteran complained of pressure 
over the frontal and maxillary sinuses.  He had been 
prescribed Claritin and Allegra by a private physician.  The 
VA examiner noted the name and address of the physician in 
his examination report.

On physical examination, the examiner said that the veteran 
had swollen and engorged mucous membranes.  There was no 
tenderness over the frontal or malar cheek surfaces and the 
chest was clear to auscultation and percussion.  The final 
diagnosis was acute rhinitis.  The examiner noted that the 
veteran's tonsils were normal.  He also said that the veteran 
had a sense of smell.  Finally, the examiner said that there 
was no indication of sinusitis.

The examiner went on to say that the veteran had an 
"injury" to his sinuses and nose that began in service and 
had continued.  The examiner did not describe any type of 
injury or residuals in the examination report and did not 
provide any further explanation of this comment.  

The veteran testified in June 2004 that he had seen a private 
physician on one occasion since service in 2002.  He said 
that he treated his symptoms with over-the-counter 
medications.  He did not provide any testimony regarding an 
injury of any type in service.  The veteran testified about 
his working conditions and how he was exposed to a chemical, 
pentachlorophenol.  He said the chemical was a wood 
preservative on the fiber boxes that they used.  He would 
also have exposure from cleaning up bunkers and sweeping.  He 
said he continued to experience a runny nose and occasional 
nose bleeds at present.  He also said that his head was 
stopped up all of time.  He did not receive any current 
treatment and used over-the-counter medications.  The veteran 
also testified he was in the "reserves" for seven years.  

The veteran was asked if there was any private evidence or 
other type of evidence that was not in the claims folder that 
should be obtained.  He replied that there was no additional 
evidence.  (Transcript p. 23).  The veteran's representative 
noted that the veteran was seen by a private physician and 
that he had "paperwork" regarding the physician.  The 
record was to be held open for 30 days for the veteran to 
submit those records.  If no records were received within the 
30 days, the case would be adjudicated based on the evidence 
of record.  

The veteran submitted product information regarding the 
chemical pentachlorophenol at the hearing.  The information 
was generic in nature and did not include any specific 
notation that it was used in products that would have caused 
the veteran to be exposed.  The information noted that 
symptoms of mild poisoning included stuffy nose, scratchy 
throat, and tearing of the eyes.  

Further, the veteran did not provide any additional evidence 
to demonstrate any nexus between his alleged exposure to the 
chemical and any current disorder.  The veteran did not 
provide any records relating to treatment from the physician 
discussed at his hearing.

The Board denied the veteran's claim for service connection 
in February 2005.  The veteran appealed the denial to United 
States Court of Appeals for Veterans Claims (Court).  A Joint 
Motion to vacate and remand the case was granted by the Court 
in June 2006.  The Board remanded the case to the RO for 
additional development in January 2007.

The RO wrote to the veteran and informed him of the need for 
information regarding any private treatment he may have 
received in February 2007.  He was also asked for information 
regarding his Reserve/National Guard unit so that a request 
for records could be made.  This was because the veteran 
testified about being in the Reserves, as opposed to the 
National Guard, at his hearing in June 2004.  The letter was 
to ensure that no records were overlooked.  The veteran 
failed to respond to the letter.

The RO made several attempts to locate any outstanding 
records pertaining to the veteran's Reserve/National Guard 
service.  There is a Report of Contact of record showing that 
the State of Florida Adjutant General of the National Guard 
reported that there were no SMRs for the veteran.  The RO 
also sought the records from VA's Records Management Center 
(RMC) but received a negative reply.

The RO wrote to the veteran again in May 2007.  He was asked 
to identify his Reserve/National Guard unit, and to supply 
any SMRs he may have in his possession.  He was also asked to 
provide information regarding any healthcare providers that 
had treated him for his claimed disorders.  The veteran did 
not respond to the letter.

The veteran was afforded a VA examination in May 2007.  The 
examiner noted he had reviewed the claims folder as part of 
the examination.  He noted that the veteran had been treated 
in the past for sore throats, nose bleeds, and runny nose 
that were intermittent with remissions.  The veteran was 
noted to have a history of perennial nasal allergy.  There 
were current rhinitis symptoms of nasal congestion, excess 
nasal mucous, and sneezing.  The examiner said that the 
veteran could smell "ok" up close.  There was no evidence 
of sinus disease.  There was evidence of nasal obstruction of 
60 percent on the right and 10 percent on the left.  There 
were no polyps, septal deviation or permanent hypertrophy of 
turbinates from bacterial rhinitis.  The examiner stated that 
there was no nose/throat disorder found on examination and no 
loss of smell was documented.  The examiner further stated 
that, in his opinion, the statement of an injury to 
nose/sinuses in service made at the time of the VA 
examination in April 2003 was a mistake.  He said no injury 
was documented in the SMRs.  He said there was no evidence of 
anything other than common colds and allergic rhinitis in the 
SMRs.  Finally, the examiner stated that there was no 
documentation of ongoing treatment for nose/sinus condition 
in the 20+ years since service.

The RO made a formal finding of the unavailability of the 
veteran's Reserve/National Guard records in June 2007.  The 
RO conveyed this information to the veteran via 
correspondence dated in July 2007.  

The veteran's attorney responded to the notice that same 
month.  The attorney asked that the RO continue to search for 
the veteran's records and, if they were not found, provide a 
new notice detailing the efforts made to locate the records.

As noted supra, the veteran submitted a number of SMRs for 
his service in the National Guard from 1988 to 1992 in 
February 2001.  The development conducted by the RO was to 
obtain the original records and any records that may be in 
addition to those provided by the veteran.  The veteran has 
not alleged or indicated that the copies of the National 
Guard SMRs he provided were incomplete or that there remain 
outstanding, pertinent SMRs.  

The RO issued a supplemental statement of the case (SSOC) in 
July 2007.  The veteran's claim remained denied and the SSOC 
provided the basis for the continued denial.  The veteran's 
case was certified on appeal to the Board in August 2007.  

Neither the veteran nor his attorney provided any additional 
evidence or argument at any time subsequent to the remand of 
January 2007.  The only response provided to correspondence 
from the RO was to request an additional search be made for 
SMRs.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (current disability is a prerequisite 
to an award of service connection).  

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2007); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as "full-time duty in the 
Armed Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2007).  
The term inactive duty training is defined, in part, as duty, 
other than full-time duty, under sections 316, 502, 503, 504, 
or 505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 
C.F.R. § 3.6(d) (2007).

The veteran's active duty SMRs do not show that he was 
treated for anything other than acute and transitory 
conditions.  They included the common cold, upper respiratory 
infections, and viral syndromes.  His tonsils were evaluated 
on several occasions and found to be normal.  Further, there 
were no complaints related to a loss of the sense of smell.  
The National Guard SMRs do not reflect any treatment for the 
claimed disorders.  

There is no objective evidence of post-service treatment.  
The veteran informed a VA examiner that he saw a doctor in 
2002 and received Claritin and Allegra.  The veteran also 
testified that he saw this doctor.  However, he has not 
provided any records of the treatment, and has not responded 
to several requests for authority for VA to obtain the 
records.  

The veteran was noted to have acute symptoms of rhinitis at 
the time of his VA examination in April 2003.  There was no 
evidence of sinusitis or a loss of smell.  The examiner did 
make a statement regarding an injury to the sinuses and nose 
as having begun in service and having continued.  The 
examiner did not explain the statement.  Moreover, the 
statement was based on a history as related by the veteran as 
the examiner stated in his report that he had no records for 
review prior to the examination.  

The veteran's case was remanded for a new examination and a 
specific assessment of whether there was evidence of any type 
of injury to the sinuses and nose.  A VA examiner found no 
evidence of any type of injury in May 2007.  The examiner 
opined that the previous statement had to be a mistake.  The 
examiner did find evidence of rhinitis.  The examiner also 
found no evidence of a nose/throat disorder, to include 
evidence of sinus disease, and no loss of smell.  The 
examiner said that there was no evidence of anything in 
service other than common colds and allergic rhinitis.  

The evidence of record demonstrates treatment for several 
conditions in service that were acute and transitory.  The 
objective medical evidence of record does not demonstrate a 
nexus between the veteran's current symptomatology and his 
military service.  The record shows no diagnosis of 
sinusitis, no diagnosis of a throat or nose disorder, other 
than acute rhinitis, or loss of the sense of smell as per 
both VA examination reports.  The unfortunate comment by the 
VA examiner in April 2003 notwithstanding, he still found no 
evidence of a current disability that was related to service.  
The probative value of the comment is further lessened by the 
opinion of the second VA examiner that also found no evidence 
of a current disability that was related to service and 
stated that there was no evidence of an injury in service.  
The second examiner had the benefit of a review of the claims 
folder in providing his opinion that there was no evidence of 
an injury in service.  

The veteran provided information regarding the chemical 
properties of pentachlorophenol.  The product information 
noted some of the symptoms an individual may have if exposed 
to the chemical.  However, the veteran has not provided 
evidence that his claimed symptomatology is related to his 
exposure to pentachlorophenol.  The information notes that 
the chemical targets the liver, kidneys and central nervous 
system.  Respiratory disorders are not reported as long-term 
health problems.  The veteran's claim is for conditions 
involving the nose, throat and sinus.  He has not alleged, or 
demonstrated other impairments that may be linked to such 
exposure.  The product information does not provide a causal 
relationship between the veteran's claimed disabilities and 
his alleged chemical exposure in service.  See Sacks v. West, 
11 Vet. App. 314, 317 (1998).  

The Board has considered the veteran's statements of his 
being treated for symptoms in service, and of continuing to 
have symptoms since service.  See Layno v. Brown, 6 Vet. App. 
465(1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2007).  He is competent to provide evidence 
of symptomatology.  However, he is not competent to provide 
evidence of a disability that requires a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
medical evidence of record does not establish a current 
disability of the throat/nose, or a sinus disorder or a loss 
of the sense of smell.

In summary, the preponderance of the evidence of record does 
not show a current disability that is demonstrated to be 
related to the veteran's military service.  Therefore, the 
Board is unable to identify a reasonable basis for granting 
entitlement to service connection.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007).

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the appellant and any representative 
of any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the appellant and which portion VA will attempt 
to obtain on the appellant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the appellant about the 
information and evidence that VA will seek to provide; (3) 
inform the appellant about the information and evidence the 
appellant is expected to provide; and (4) request or tell the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that during the pendency of this appeal the 
United States Court of Appeals for Veterans Claims (Court), 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The veteran 
submitted his initial claim in February 2001.  The RO wrote 
to him and asked for specific information/evidence in regard 
to his claim for service connection in April 2001.  The 
veteran was informed of the evidence needed to substantiate 
his claim for service connection.  He was also given an 
explanation of what evidence the veteran was to provide to VA 
in support of his claim and what evidence VA would attempt to 
obtain on his behalf.  The letter also asked the veteran to 
send any additional evidence or information to support his 
claim.  The veteran was asked to inform the RO if he did not 
know of any additional evidence to be considered.

The veteran responded in April 2001 and asked that VA 
treatment records be obtained.  He submitted a second 
statement in July 2001 wherein he noted the VA records 
pertained to his then pending knee claim but that evidence 
pertaining to the issues on appeal was located in his 
[service] medical records.  

The RO denied the veteran's claim in February 2002.  He 
disagreed with the denial and contended he missed a VA 
examination due an address problem.  The RO wrote to the 
veteran and informed him of the evidence of record, what VA 
was responsible for and what the RO would do to help the 
veteran.  He was informed of what evidence was still needed 
from him.  He was asked to make his submission immediately or 
to inform the RO that he had nothing further to submit.

He was afforded a VA examination in April 2003.  The RO re-
adjudicated the claim that same month.  He was issued a 
statement of the case in April 2003.  

The Board denied the veteran's claim in February 2005.  He 
appealed the denial and a joint motion was granted by the 
Court.  The case was returned to the Board and remanded to 
the RO in January 2007. 

The RO wrote to the veteran in February 2007.  The veteran 
was asked to provide specific information regarding his 
claimed Reserve unit and other evidence from his service with 
the Reserves.  He was also asked to identify any source of 
treatment and either provide the records or authorize the RO 
to obtain them.  He was informed of the types of 
evidence/information that would help to substantiate his 
claim.  He was also asked to submit any medical reports he 
had.  The letter further provided the veteran with the notice 
required regarding the degree of disability and effective 
date of awards.  See Dingess, supra.

The veteran did not respond to the initial letter and the RO 
requested the same information in regard to the veteran's 
Reserve service in May 2007.  The veteran did not respond.  
The RO wrote to the veteran and informed him that they were 
unsuccessful in locating any additional SMRs for him in July 
2007.  

The veteran was issued a supplemental statement of the case 
(SSOC) in July 2007.  His claim was re-adjudicated with 
consideration of the evidence added to the record.  

The Board finds that the veteran was provided with the notice 
required by the VCAA.  Moreover, he has been represented by 
an attorney since the original Board decision was vacated and 
remanded.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues have been obtained.  
The veteran's SMRs have been obtained and he submitted copies 
of his National Guard SMRs.  VA treatment records were 
obtained.  He was afforded VA examinations.  He also 
testified at a Travel Board hearing.  Although the veteran 
reported private treatment in 2002, he has failed to provide 
the records or authorize VA to obtain them on his behalf.  
The veteran has not alleged that there is any other 
outstanding evidence pertinent to his claim.

The RO attempted to obtain original records from the 
veteran's National Guard service but was unsuccessful.  The 
veteran was informed of this fact.  He had earlier provided 
copies of National Guard SMRs; however, he has not alleged 
that his disabilities were related to that service.  He has 
steadfastly alleged his claimed disabilities were the result 
of his chemical exposure during his active duty from 1983 to 
1986.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

The claim for entitlement to service connection for a 
throat/tonsil disorder is denied.

The claim for entitlement to service connection for a sinus 
disorder, to include loss of smell, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


